Matter of Mount Manresa (2015 NY Slip Op 08841)





Matter of Mount Manresa


2015 NY Slip Op 08841


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2014-01124
 (Index No. 85027/13)

[*1]In the Matter of Mount Manresa, petitioner-respondent; Committee to Save Mount Manresa, et al., appellants; Savo Brother's, Inc., et al., respondents-respondents.


Mischel & Horn, P.C., New York, N.Y. (Scott T. Horn and Naomi M. Taub of counsel), for appellants.
Cullen and Dykman LLP, New York, N.Y. (Cynthia Boyer Okrent of counsel), for petitioner-respondent.
Menicucci Villa Cilmi, PLLC, Staten Island, N.Y. (Jeremy Panzella of counsel), for respondents-respondents Savo Brother's, Inc., and Mount Builders, Inc.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Steven C. Wu and Judith Vale of counsel), for respondent-respondent New York State.

DECISION & ORDER
In a proceeding pursuant to Not-For-Profit Corporation Law § 511 for permission to sell certain real property to Mount Builders, LLC, the Committee to Save Mount Manresa, Joseph G. Canepa, Barbara Sanchez, Regina Norkus, Diane Rizzo, Diane Savino, and Nicole Malliotakis appeal from an order of the Supreme Court, Richmond County (Troia, J.), dated January 7, 2014, which granted the petition and authorized the sale.
ORDERED that the order is affirmed, with one bill of costs to the petitioner-respondent and the respondents-respondents appearing separately and filing separate briefs.
In this special proceeding pursuant to Not-For Profit Corporation Law § 511, Mount Manresa petitioned for leave to sell 15.43 acres of property located on Staten Island. The appellants, the Committee to Save Mount Manresa, Joseph G. Canepa, Barbara Sanchez, Regina Norkus, Diane Rizzo, Diane Savino, and Nicole Malliotakis, opposed the petition. The Supreme Court granted the petition and authorized the sale.
Since the appellants are not members of Mount Manresa, they lack standing to oppose the petition (see Congregation Beth Medrosh of Monsey, Inc. v Rolling Acres Chestnut Ridge, LLC, 101 AD3d 797, 800; Congregation Atzei Chaim v 26 Adar N.B. Corp., 27 AD3d 412, 412-413; Matter of Bridge to Spiritual Freedom, 304 AD2d 574; Matter of Friends World Coll. v Nicklin, 249 AD2d 393; see also Female Academy of the Sacred Heart v Doane Stuart School, 91 AD3d 1254, 1256). In any event, the evidence established that the terms of the sale were fair and reasonable, and [*2]in the furtherance of the petitioner's purpose and the interests of its members (see N-PCL 511[d]; Matter of Prospect Hgts. Hous. Dev Fund Corp., 91 AD3d 956, 956-957; Scher v Yeshivath Makowa Corp., 54 AD3d 839).
RIVERA, J.P., DICKERSON, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court